                                                                                                  United States District Court
                                                                                                    Southern District of Texas

                                                                                                       ENTERED
                                                                                                      March 12, 2020
                               UNITED STATES DISTRICT COURT
                                                                                                    David J. Bradley, Clerk

                                 SOUTHERN DISTRICT OF TEXAS

                                    CORPUS CHRISTI DIVISION


BOLLINGER AMELIA REPAIR, LLC,§
                             §
         Plaintiff,          §
VS.                          § CIVIL ACTION NO. 2:19-CV-370
                             §
BOUCHARD TRANSPORTATION CO., §
INC., et al,                 §
                             §
         Defendants.         §

    ORDER DIRECTING NOVUM ENERGY TRADING INC. TO IMMEDIATELY
             CEASE IMPROPER CONTACT WITH THE COURT

        On this day, the Court’s chambers and Court’s case manager have fielded multiple

phone calls throughout the entire day from an associate of Novum Energy Trading, Inc.

seeking an immediate ruling on its pending Opposed Motion for Leave to Intervene in

this case (D.E. 33).1 Such contact with the Court is improper. Further, there has been no

response by any party in this case to the opposed motion and the time for the parties to

answer is up to and including Friday, March 13, 2020. L.R. 7.3 and 7.4.

        There will be no direct communication with the United States District Judge or

United States Magistrate Judge. Communications must be submitted in writing to the

Clerk of the Court with copies to the other party/parties. See Fed. R. Civ. P. 5(a) and 11.

        Novum Energy Trading, Inc. is DIRECTED to familiarize itself with the local


1
 The court notes this is an opposed motion filed by Novum Energy Trading Inc., although in its proposed order,
Novum Energy Trading Inc. incorrectly labels the order as unopposed.
1/2
rules applicable to the practice of law in the Southern District of Texas. Novum Energy

Trading, Inc. is FURTHER ORDERED to cease its improper contact with the court.



      ORDERED this 12th day of March, 2020.


                                            ___________________________________
                                            Julie K. Hampton
                                            United States Magistrate Judge




2/2
